  Case 4:16-cv-00094-ALM Document 372 Filed 08/10/20 Page 1 of 1 PageID #: 9348


                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

  DIAMOND CONSORTIUM, INC.                          §
  D/B/A THE DIAMOND DOCTOR,                         §
                                                    §
                                                    §
          Plaintiff,                                §
                                                    §
  vs.                                               §          CASE NO. 4:16-cv-00094-ALM
                                                    §
  BRIAN MANOOKIAN AND                               §
  CUMMINGS MANOOKIAN , PLC                          §
                                                    §
                                                    §
          Defendants.                               §

                       ORDER ON AGREED MOTION TO INTERVENE AND
                              MODIFY PROTECTIVE ORDER

          Pending before the Court is the Joint Motion to Intervene and Modify Protective Order

  (the "Motion") (Dkt. #371) filed by Plaintiffs and Nonparty Intervenors. As the Court has

. dismissed most of the claims, the Court considers this Motion to be moot at this time.

          It is therefore ORDERED that the Joint Motion to Intervene and Modify Protective

  Order (Dkt. #371) is denied as moot at this time, without prejudice to refiling.

          IT IS SO ORDERED.
          SIGNED this 10th day of August, 2020.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE
